Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered March 31, 1993, convicting defendant of robbery in the second degree, and sentencing him, after a non-jury trial, as a mandatory persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
The defendant and two companions robbed the two victims, both of whom were acquainted with defendant, at gun point. Viewing the evidence in the light most favorable to the People, and giving due deference to the jury’s findings on credibility under the standards set forth in People v Bleakley (69 NY2d 490, 494, 495) defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of the evidence. On the present state of the record, there is no indication that the alleged Rosario material which defendant claims was not turned over, even existed, and defendant has failed to present this Court with an adequate record for review (People v Hentley, 155 AD2d 392, lv denied 75 NY2d 919). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.